Title: To George Washington from Thomas Jefferson, 1 May 1791
From: Jefferson, Thomas
To: Washington, George



Sir
Philadelphia May. 1. 1791.

I had the honour of addressing you on the 24th Ult. which I presume you will have recieved at Cambden. the present is ordered

to go from Petersburg to Taylor’s ferry. I think it better my letters should be even some days ahead of you, knowing that if they ever get into your rear they will never overtake you. I write to day indeed merely as the watchman cries, to prove himself awake, & that all is well, for the last week has scarcely furnished any thing foreign or domestic worthy your notice. Truxton is arrived from the E. Indies and confirms the check by Tippoo-Saib on the detachment of Colo. Floyd, which consisted of between 3. & 4000 men. the latter lost most of his baggage & artillery, and retreated under the pursuit of the enemy. the loss of men is pretended by their own papers to have been 2, or 300 only. but the loss and character of the officers killed, makes one suspect that the situation has been such as to force the best officers to expose themselves the most, & consequently that more men must have fallen. The main body with General Meadows at their head are pretended to be going on boldly. yet Ld Cornwallis is going to take the field in person. this shews that affairs are in such a situation as to give anxiety. upon the whole the account recieved thro’ Paris proves true notwithstanding the minister had declared to the house of Commons, in his place, that the public accounts were without foundation, & that nothing amiss had happened.
Our loan in Amsterdam for 2½ million of florins filled in two hours & a half after it was opened.
The Vice-president leaves us tomorrow. we are told that mister Morris gets £70,000. sterl. for the lands he has sold.
A mister Noble has been here, from the country where they are busied with the Sugar-maple tree. he thinks mister Cooper will bring 3000 £’s worth to market this season, and gives the most flattering calculations of what may be done in that way. he informs me of another very satisfactory fact, that less profit is made by converting the juice into spirit than into sugar. he gave me specimens of the spirit, which is exactly whiskey.
I have arrived at Baltimore from Marseilles 40. olive trees of the best kind from Marseilles, & a box of the seed. the latter to raise stocks, & the former cuttings to engraft on the stocks. I am ordering them on instantly to Charleston, where if they arrive in the course of this month they will be in time. another cargo is on it’s way from Bordeaux, so that I hope to secure the commencement of this culture and from the best species. sugar &

oil will be no mean addition to the articles of our culture. I have the honour to be with the greatest respect and esteem, Sir, your most obedt & most humble sert

Th: Jefferson

